Appeal from an award to the mother and sister of deceased employee, on the ground of dependency. Deceased lived at home and contributed to the support of his mother and sister fifteen dollars each two weeks, and also contributed other amounts from time to time, helped pay taxes and other indebtedness. His father did not have steady work, averaging about twenty dollars to thirty dollars a week, when working. The home was assessed for $2,600 and was mortgaged for $2,100. The father also owed a note for $450. Deceased contributed ten dollars a month to help pay the note. The sole question raised is that of dependency, and the evidence supports the finding of the Board as to such dependency. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ.